IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                       NO. WR-92,582-02



                     EX PARTE ROLANDO CALDERILLA, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 23810A IN THE 356 TH DISTRICT COURT
                        OF HARDIN COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to ninety-nine years’ imprisonment. The Ninth Court of Appeals affirmed

his conviction. Calderilla v. State, No. 09-19-00113-CR (Tex. App.—Beaumont June 24, 2020)(not

designated for publication).

       Applicant contends that he was denied the right to file a petition for discretionary review

(PDR) to this Court. He alleges that counsel failed to timely inform him of his right to file a pro se
                                                                                                      2

PDR. Counsel provided an affidavit to the Court stating that he does not have a copy of such letter,

but that his normal practice would be to send such a letter to Applicant.

       Applicant has alleged facts which, if true, might entitle him to relief. Ex parte Riley, 193

S.W.3d 900 (Tex. Crim. App. 2006). In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact.

       The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d), in

that it shall order the Texas Department of Criminal Justice’s Office of the General Counsel to file

an affidavit and obtain mail room logs listing whether Applicant received any legal mail from the

date the appellate opinion issued, June 24, 2020, until the date mandate issued in the case, August

18, 2020. If any legal mail was received the affidavit shall state from whom the mail was received

and when it was delivered to Applicant.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact as to whether Applicant received any legal mail

during the time frame when he could have filed a pro se PDR. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: July 27, 2022
Do not publish